Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 11/22/2021. Claims 1-14 and 17 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021 and 07/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the claim interpretation of claims 1, 13, 14, 16, and 17 under 35 U.S.C. § 112(f), have been fully considered and are persuasive. The amendments to the claims have overcome the claim interpretation. Examiner respectfully reminds the applicant that claim interpretations under § 112(f) are neither objections nor rejections, and do not need to be overcome in order to place an application in condition for allowance. The claim interpretation of claims 1, 13, 14, and 17 under 35 U.S.C. § 112(f) has been withdrawn. 
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the claim rejection of claims 1, 2, 10, 13, 14, 16, and 17 under 35 U.S.C. § 112(b), have been fully considered and are persuasive. The amendments to the claims have overcome the claim interpretation. The claim interpretation of claims 1, 2, 10, 13, 14, 16, and 17 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 10-18, filed 11/22/2021, with respect to the claim rejection of claims 1, 6, 10-14, 14, 16, and 17 under 35 U.S.C. § 103, have been fully considered but are not persuasive. Applicant argues that the cited portions of Dariush and Barajas fail to disclose “providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of i, Pl, PD, with Pl being constraints of the skill parameters not known initially and needed to be learned and/or estimated during execution of the given task, and PD being constraints of the skill parameters Pl”. Examiner respectfully submits that the wording of the claim language “Pl being skill parameters not known initially and needed to be learned and/or estimated during execution of the given task” indicates that Pl can either be learned or estimated during execution of the given task. However, as described in detail below, Dariush discloses at least one embodiment with a set of parameters that reads on Pl, where Pl is a parameter that needs to be learned and/or estimated during execution of the given task. Applicant also argues that Dariush in combination with Barajas does not teach “determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t”. However, Dariush teaches a performance metric, wherein Q(t) denotes actual performance of the skill carried out by the robot, as detailed below, while Barajas teaches that the a second unit determines performance values on the actual status.  It is the two references combined that teach the element in question. Applicant also argues that Dariush in combination with Barajas fail to disclose or suggest “determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t),” as recited in the amended independent claims 1, 13, 14, and 17. However, Barajas teaches a Simulator Module that updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array, which means that skill parameters can be updated to the logic module. This disclosure in combination with the Dariush reference teaches the element in question. Similarly, applicant argues that Dariush in combination with Barajas does not teach “replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd”. However, as described below, the disclosures of Dariush in combination with the disclosure of Barajas teaches this element as well. Lastly, applicant argues that Dariush in combination with Barajas fails to disclose “providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd
Applicant’s arguments, see pages 18-19, filed 11/22/2021, with respect to the claim rejection of claim 2 under 35 U.S.C. § 103, have been fully considered but are not persuasive. Applicant argues that if claim 1 is allowable, then claims 3-5 and 7-9 should be allowable as well. However, as explained above, claim 1 is not allowable, and so claim 2 has not been made allowable by virtue of its dependency. The rejection of claim 2 under 35 U.S.C. § 103 still stands.
Applicant’s arguments, see pages 19-20, filed 11/22/2021, with respect to the claim rejection of claims 3-5 and 7-9 under 35 U.S.C. § 103, have been fully considered but are not persuasive. Applicant argues that if claim 1 is allowable, then claims 3-5 and 7-9 should be allowable as well. However, as explained above, claim 1 is not allowable, and so claim 2 has not been made allowable by virtue of its dependency. The rejection of claims 3-5 and 7-9 under 35 U.S.C. § 103 still stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the system-programs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “system-programs” in claim 6, or in claim 1, from which claim 6 depends. This makes the claim indefinite, as it is unclear what system-programs the claim is referring. Likewise, claims 10-12, which depend from claim 6, are also indefinite by virtue of their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Barajas et al. US 20150239127 A1 (“Barajas”)
	Regarding Claim 1. Dariush teaches a system to control execution of a given task, the system comprising:
	an articulated robot comprising actuators and sensors (Dariush teaches that the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot of Dariush also features motion capture that relies on sensors [paragraph 42]);
	an adaptive controller (Dariush teaches a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. Dariush teaches that the motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit); and
	a computing device, and a memory storing instructions (the invention of Dariush teaches that a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention of Dariush is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]) that, when executed by the computing device, cause the computing device to perform operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R, [Symbol font/0x63]cmd, X, P, Q) (Dariush teaches a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below); wherein  
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (Dariush teaches a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands,
	X: physical coordinates (Dariush teaches a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. In paragraph 125, Dariush teaches that if W1 is an identity matrix, then an optimization condition is satisfied by equation 76, which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. Dariush also shows in FIG. 15 a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, Dariush teaches a variable [Symbol font/0x74]cmd, which refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned and/or estimated during the execution of the given task, and Pd being constraints of the skill parameters Pl (Dariush teaches computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. Dariush also teaches a motion controller system that uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. Dariush also teaches that the tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. Dariush also teaches a constraints system at numeral 304 of FIG. 3, which generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (Dariush teaches a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). Dariush also teaches that the torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (Dariush teaches that the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); and
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which makes the actual status of the articulated robot sensed by the sensors or estimated, as described above regarding the skill parameters Pl, and received by the adaptive controller);
	Dariush does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (Barajas teaches a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd); and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module of Barajas acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Regarding Claim 6. Dariush in combination with Barajas teaches the system according to claim 1. 
	Dariush does not teach:
	wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided.
	However, Barajas teaches:
	wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided (Barajas teaches a “teach pendant,” which can be used in task learning by a human to drive the robot into a desired position (manually guiding) [paragraph 27]. This process is used to teach the robot parameters regarding how to correctly grip an object using the end effector, driving to a desired position with respect to the object [paragraph 27], or parameters that need to be more precise than a robot could reasonably achieve by observing a human operator performing the task, such as getting a tool center point into a correct place [paragraph 28]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided as taught by Barajas so that parameters can be manually entered easily by an operator.
	Regarding Claim 10. Dariush in combination with Barajas teaches the system according to claim 6. 
	Dariush does not teach:
	wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters.
	However, Barajas teaches:
	wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters (Barajas teaches a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters as taught by Barajas so that a user can easily enter system programs and parameters.
	Regarding Claim 11. Dariush in combination with Barajas teaches the system according to claim 10. 
	Dariush does not teach:
	wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof.
	However, Barajas teaches:
	wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof (Barajas teaches a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI. Additionally, an input device integrated with the GUI may be a 3D mouse (computer mouse), joystick, or other control device suitable for moving or back-driving the robot via input device signals [paragraph 24]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof as taught by Barajas so as to allow easy entry of information. 
	Regarding Claim 12. Dariush in combination with Barajas teaches the system according to claim 10. 
	Dariush does not teach:
	wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof.
	However, Barajas teaches:
	wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof (Barajas teaches a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI. The GUI is also operable for transmitting control input commands to and receiving feedback information from the controller [paragraph 23, FIG. 1]. The GUI also generates visual markers in response to marker commands as graphical depictions of the object and the robot in the workspace [paragraph 9]. The method also includes displaying the visual markers and the selected future action on a display screen of a GUI, which reads on delivering visual feedback to the user in response to the marker commands).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof as taught by Barajas so that the user can receive feedback from the system.
	Regarding Claim 13. Dariush teaches an articulated robot to control execution of a given task, the robot comprising:
	actuators and sensors (Dariush teaches that the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot of Dariush also features motion capture that relies on sensors [paragraph 42]);
	an adaptive controller (Dariush teaches a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. Dariush teaches that the motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit); and
	a computing device, and a memory storing instructions (the invention of Dariush teaches that a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention of Dariush is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]) that, when executed by the computing device, cause the computing device to perform operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R,[Symbol font/0x63]cmd, X, P, Q) (Dariush teaches a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below), wherein
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (Dariush teaches a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands,
	X: physical coordinates (Dariush teaches a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. In paragraph 125, Dariush teaches that if W1 is an identity matrix, then an optimization condition is satisfied by equation 76, which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. Dariush also shows in FIG. 15 a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, Dariush teaches a variable [Symbol font/0x74]cmd, which refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned and/or estimated during the execution of the given task, and Pd being constraints of the skill parameters Pl (Dariush teaches computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. Dariush also teaches a motion controller system that uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. Dariush also teaches that the tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. Dariush also teaches a constraints system at numeral 304 of FIG. 3, which generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (Dariush teaches a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). Dariush also teaches that the torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (Dariush teaches that the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]);
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which makes the actual status of the articulated robot sensed by the sensors or estimated, as described above regarding the skill parameters Pl, and received by the adaptive controller);
	Dariush does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (Barajas teaches a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module of Barajas acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Regarding Claim 14. Dariush teaches a method of controlling execution of a given task, in a system comprising an articulated robot with actuators and sensors, and an adaptive controller (Dariush teaches that the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot of Dariush also features motion capture that relies on sensors [paragraph 42]. Dariush also teaches a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. Dariush teaches that the motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit), the method comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R,[Symbol font/0x63]cmd, X, P, Q) (Dariush teaches a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below), wherein
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (Dariush teaches a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands,
	X: physical coordinates (Dariush teaches a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. In paragraph 125, Dariush teaches that if W1 is an identity matrix, then an optimization condition is satisfied by equation 76, which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. Dariush also shows in FIG. 15 a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, Dariush teaches a variable [Symbol font/0x74]cmd, which refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the task, Pl being skill parameters not known initially and need to be learned and/or estimated during the execution of the task, and Pd being constraints of the skill parameters Pl (Dariush teaches computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. Dariush also teaches a motion controller system that uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. Dariush also teaches that the tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. Dariush also teaches a constraints system at numeral 304 of FIG. 3, which generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD),
	Q: a performance metric (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task);
	providing the skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (Dariush teaches a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). Dariush also teaches that the torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (Dariush teaches that the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); 
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which makes the actual status of the articulated robot sensed by the sensors or estimated, as described above regarding the skill parameters Pl, and received by the adaptive controller),
	Dariush does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t,
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t); 
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (Barajas teaches a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status),
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t); 
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module of Barajas acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t, determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.

	Regarding Claim 17. Dariush teaches a non-transitory medium storing instructions that, when executed by a data processing unit, cause the data processing unit to perform operations to control execution of a given task, in a system comprising an articulated robot with actuators and sensors (Dariush teaches that the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot of Dariush also features motion capture that relies on sensors [paragraph 42]. The invention of Dariush also teaches that a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention of Dariush is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]), and an adaptive controller (Dariush teaches a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. Dariush teaches that the motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit), the operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R,[Symbol font/0x63]cmd, X, P, Q) (Dariush teaches a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below), wherein
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (Dariush teaches a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands,
	X: physical coordinates (Dariush teaches a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. In paragraph 125, Dariush teaches that if W1 is an identity matrix, then an optimization condition is satisfied by equation 76, which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. Dariush also shows in FIG. 15 a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, Dariush teaches a variable [Symbol font/0x74]cmd, which refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned and/or estimated during the execution of the given task, and PD being constraints of the skill parameters Pl (Dariush teaches computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. Dariush also teaches a motion controller system that uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. Dariush also teaches that the tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. Dariush also teaches a constraints system at numeral 304 of FIG. 3, which generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD),
	Q: a performance metric (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task;
	providing the skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (Dariush teaches a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). Dariush also teaches that the torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (Dariush teaches that the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]),
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (Dariush teaches a variable H(q), which is a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which makes the actual status of the articulated robot sensed by the sensors or estimated, as described above regarding the skill parameters Pl, and received by the adaptive controller);
	Dariush does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s as carried out by the articulated robot at a time t;
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t) and providing Pt(t); 
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s as carried out by the articulated robot at a time t (Barajas teaches a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t) and providing Pt(t); 
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t) (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module of Barajas acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s as carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pt(t) and providing Pt(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Barajas et al. US 20150239127 A1 (“Barajas”) and in further view of Chenguang Yang, et al., "Human-Like Adaptation of Force and Impedance in Stable and Unstable Interactions", IEEE Transactions on Robotics, Piscataway, NJ, US, vol. 27, no. 5, October 1, 2011, pages 918-930 (“Yang”).
	Regarding Claim 2. Dariush in combination with Barajas teaches the system according to claim 1.
	Dariush does not teach:
	wherein the adaptive controller adapts feed forward wrench and stiffness of the articulated robot.
	However, Yang teaches:
	wherein the adaptive controller adapts feed forward wrench and stiffness of the articulated robot (Yang teaches that skillful movements require a feedforward mechanism to plan the forces for a task in advance [page 919]. Feedfoward torque is adapted through [Symbol font/0x64][Symbol font/0x74](t) = [Symbol font/0x74](t) – [Symbol font/0x74](t – T) in equation 14 of page 920, middle of right column. This formula is meant to adapt the system to feed forward damping and stiffness [page 920, middle of left column], where damping is used in lieu of wrench).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the adaptive controller adapts feed forward wrench and stiffness of the articulated robot as taught by Yang because, as Yang teaches at the bottom of page 919, left column, skillful movements require a feedforward mechanism to plan the forces for a task in advance.

Claims 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Barajas et al. US 20150239127 A1 (“Barajas”) and in further view of Garrod US 20160332298 A1 (“Garrod”).
	Regarding Claim 3. Dariush in combination with Barajas teaches the system according to claim 1.
	Dariush does not teach:
	wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning.
	However, Garrod teaches:
	wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning (Garrod teaches a Bayesian-centric autonomous robotic learning, where a Bayesian equation may function to advance the learning of a robot [paragraph 9]. In FIG. 3, Garrod teaches a schematic view of an exemplary robotic probability and learning module, which reads on a learning unit. The processor at numeral 305 of the module may access a current Bayesian equation and goal criteria associated with the received desired goal [paragraph 32], which means that the learning unit carries out a Bayesian equation).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning as taught by Garrod so as to improve the determination of the learning unit of the updated skill parameters. 
	Regarding Claim 4. Dariush in combination with Barajas teaches the system according to claim 1. 
	Dariush does not teach:
	wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network.
	However, Garrod teaches:
	wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network (Garrod teaches a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading system-programs from a server in the data network (the robotic learning control system in FIG. 3) to control the system).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network as taught by Garrod so as to allow the user to interface with the system and download programs as needed to operate the system. 
	Regarding Claim 5. Dariush in combination with Barajas teaches the system according to claim 4.
	Dariush does not teach:
	wherein operations further comprise downloading associated parameters for the system-programs via the data network.
	However, Garrod teaches:
	wherein operations further comprise downloading associated parameters for the system-programs via the data network (Garrod teaches a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading programs from a server to control the system).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein operations further comprise downloading associated parameters for the system-programs via the data network as taught by Garrod so as to allow the system to download parameters from a data network instead of having to relearn the parameters through observation. 
	Regarding Claim 7. Dariush in combination with Barajas teaches the system according to claim 4.
	Dariush does not teach:
	wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network.
	However, Garrod teaches:
	wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network (Garrod teaches a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading programs from a server to control the system. All of this can be done from a data interface, which may be a computer system that includes a graphical user interface and/or an Internet browser. To provide for interaction with a user, some implementations may be implemented on a computer having a display device, such as an LCD (liquid crystal display) monitor for displaying information to the user, a keyboard, and a pointing device, such as a mouse or a trackball by which the user can provide input to the computer [paragraph 74]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network as taught by Garrod so as to allow a user to download parameters by remote control, particularly when dealing with robots that operate in environments that are unsafe for humans.
	Regarding Claim 8. Dariush in combination with Barajas teaches the system according to claim 4.
	Dariush does not teach:
	wherein the operations further comprise:
	receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and
	transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network.
	However, Garrod teaches:
	wherein the operations further comprise:
	receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and
	transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network (Garrod teaches that the robots (participants in the network) have a body at numeral 105 of FIG. 1. These robots are part of the network thanks to a robot-to-robot communication module shown at numeral 370 of FIG. 3, which operably connects to the network interface at numeral 320 to monitor for communication signals from another robot [paragraph 36], which means that they can receive communications between each other via the network. The robot body includes an operational dynamic control engine (ODCE) [paragraph 26], and the ODCE includes a multi- concept Bayesian engine (MCBE) [paragraph 27]. The MCBE receives a goal from a goal store at numeral 145, and the goals may include one or more goal criteria and functions associated with accomplishing a desired goal. In response to receiving the desired goal, the MCBE requests and receives from a Bayesian data store a Bayesian equation including parameters and coefficients related to the desired goal. This reads on a system set up such that parameters are sent to one or more participants of the data network based on a respective request received from the data network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the operations further comprise: receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network as taught by Garrod so that other robots in the data network can receive the programs and parameters input by the user.
	Regarding Claim 9. Dariush in combination with Barajas teaches the system according to claim 4.
	Dariush does not teach:
	wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system.
	However, Garrod teaches:
	wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system (Garrod teaches that the network interface may send a desired goal to the processor of the robotic probability learning module (RPLM) [paragraph 32]. The processor may, after receiving a desired goal, access, via a goal data store, a current Bayesian equation and goal criteria associated with the received desired goal. As depicted, the goal criteria include action, success criteria, and threshold. The Bayesian equation includes coefficients and parameters. In various embodiments, the goal criteria may further include confidence parameters and effects. The processor, after receiving the current Bayesian equation and parameters, may identify which components are necessary to accomplish the desired goal. This reads on the system being set up such that system-programs with respective parameters available locally at the system can be started from a remote station (the network interface) and wherein the remote station is part of the data network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Dariush with wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system as taught by Garrod so that other robots in the data network can receive the programs and parameters input by the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664